Citation Nr: 0924600	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis, to 
include as secondary to service-connected chronic membranous 
glomerulonephritis.

2.  Entitlement to service connection for residuals of shell 
fragment wounds to the legs.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

4.  Entitlement to an increased disability rating for chronic 
membranous glomerulonephritis, currently rated as 10 percent 
disabling.

5.  Entitlement to an initial disability rating higher than 
10 percent for type II diabetes mellitus.

6.  Entitlement to an effective date earlier than October 17, 
2000 for a grant of service connection for PTSD.

7.  Entitlement to an effective date earlier than October 17, 
2000 for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, M.W.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 
1965 and from October 1965 to June 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for nephrolithiasis, shell fragment wounds 
to the legs, and hypertension.  The RO denied an increase 
above a 10 percent disability rating for chronic membranous 
glomerulonephritis.  The RO granted service connection for 
type II diabetes mellitus and assigned a 10 percent 
disability rating.  The RO granted service connection for 
PTSD, with an effective date of October 17, 2000.  The RO 
also granted a TDIU, effective October 17, 2000.

In November 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to afford the Veteran a hearing before a member of the Board.  
The action specified in the November 2008 Remand completed, 
the matter has been properly returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).

A hearing was held before the undersigned Veterans' Law Judge 
in April 2009 and a transcript of this hearing is of record.  
At this hearing, the Veteran submitted new evidence, but 
waived RO review.  

The issues of entitlement to service connection for 
nephrolithiasis and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of any shell fragment wounds to the 
lower extremities in service.

2.  The Veteran's chronic membranous glomerulonephritis does 
not result in constant or recurrent albumin or transient or 
slight edema or hypertension at least 10 percent disabling.

3.  The Veteran's diabetes mellitus does not require insulin 
or an oral hypoglycemic agent and a restricted diet.  

4.  A June 1996 RO decision denied entitlement to service 
connection for PTSD; the Veteran did not appeal.  The Veteran 
did not attempt to reopen his claim until October 2000.  

5.  The RO granted entitlement to service connection for PTSD 
effective October 17, 2000, the date the Veteran filed an 
application to reopen his prior claim for service connection 
for PTSD.

6.  There is no evidence that the Veteran attempted to file a 
claim for TDIU prior to October 17, 2000 or that he was 
eligible for TDIU prior to October 17, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of shrapnel wounds to the lower extremities have 
not been met.  38 U.S.C.A.  §§ 1110, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent disabling for chronic membranous 
glomerulonephritis have not been met.  38 U.S.C.A.  §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.115, 4.115a, Diagnostic Code 7536 (2008).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent disabling for diabetes mellitus have not been 
met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2008).

4.  The June 1996 RO decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A.  § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).

5.  The criteria for entitlement to an earlier effective date 
for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

6.  The criteria for entitlement to an earlier effective date 
for entitlement to TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Here, the Veteran is seeking service connection for residuals 
of shell fragment wounds to both legs.  The Veteran's service 
treatment records do not note any shrapnel injuries to the 
Veteran's legs.  Given that the Veteran's service treatment 
records are quite detailed and include treatment records from 
his service in Vietnam, the Board finds the absence of any 
shrapnel injury in these records to be highly probative 
evidence against the Veteran's claim.  Furthermore, the Board 
is unable to find any objective evidence that the Veteran 
currently suffers from the residuals of any shrapnel injury, 
such as evidence of scarring or muscle damage.   

The Board notes that in his substantive appeal, the Veteran 
claims to have been treated on the USS Hope for shell 
fragment injuries to his legs.  However, a list of the places 
the Veteran was stationed during service is of record and 
does not show any time aboard the USS Hope.  The Veteran was 
briefly treated at the naval hospital USS Repose following 
his service in Vietnam.  Treatment records from this period 
are included in the claims file and do not show treatment for 
any shrapnel injuries, providing more evidence against this 
claim.   

Thus, as there is no evidence of an injury in service or a 
current disability, entitlement to service connection for 
residuals of shrapnel wounds to both legs must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Chronic Membranous Glomerulonephritis

The Veteran was originally granted service connection for 
chronic membranous glomerulonephritis in June 1968.  He is 
currently assigned a 10 percent disability rating for this 
disability and is rated under Diagnostic Code 7502, which 
rates chronic nephritis as renal dysfunction under 38 C.F.R. 
§ 4.115a.  

Under 38 C.F.R. § 4.115a, renal dysfunction with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101 
warrants a 30 percent rating.  Renal dysfunction with 
constant albuminuria with some edema or definite decrease in 
kidney function, or hypertension at least 40 percent 
disabling under Diagnostic Code 7101 warrants a 60 percent 
rating.  Renal dysfunction with persistent edema and 
albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg%, or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion warrants an 
80 percent rating.  Renal dysfunction requiring regular 
dialysis; precluding more than sedentary activity from one of 
the following: persistent edema and albuminuria; BUN more 
than 80mg%; creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular warrants a 100 percent rating.

VA treatment records from 1998-2002 include urine tests that 
are negative for any protein.  The Veteran was afforded a VA 
examination of his chronic membranous glomerulonephritis in 
April 2002.  The examiner noted that the Veteran has had a 
history of intermittent asymptomatic hematuria since service.  
Laboratory tests showed normal kidney function.  No edema was 
noted.  The examiner concluded that the Veteran has no 
evidence of intrinsic renal dysfunction manifested by 
proteinuria or uremia.  The Veteran has not submitted any 
more recent medical evidence showing either constant or 
recurring albumin.  

While the Veteran does suffer from hypertension, there is no 
medical evidence that this hypertension is the result of 
renal dysfunction.  Consequently, a higher disability rating 
cannot be granted on those grounds.  

As there is no evidence of albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, a disability rating in excess of 
10 percent for the Veteran's chronic membranous 
glomerulonephritis is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Diabetes Mellitus

The Veteran was granted service connection for diabetes 
mellitus in a June 2002 rating decision and assigned an 
initial 10 percent disability rating under 38 C.F.R.  
§ 4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7913, a rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is assigned when the 
condition requires insulin, restricted diet, and regulation 
of activities.  A 60 percent rating is warranted when the 
condition requires insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned when the 
condition requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The Veteran was afforded a VA examination in April 2002.  The 
examiner reported that the Veteran had been diagnosed with 
early onset mild diabetes approximately one year ago.  He 
noted that while the Veteran intended to start a diet and 
exercise regimen, he had not yet done so.  The examiner also 
noted that the Veteran did not currently take any medications 
to control his diabetes, that he had not had any episodes of 
ketoacidosis or hypoglycemia requiring medical intervention, 
and that he was currently without end organ complications 
related to his diabetes.  

A February 2003 letter from Dr. J.S. notes that the Veteran 
suffers from non-insulin dependent diabetes.  

There is no more recent medical evidence of record showing 
that the Veteran must currently take insulin or an oral 
hypoglycemic agent to control his diabetes mellitus.  
Consequently, entitlement to a disability rating in excess of 
10 percent for diabetes mellitus is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case for any issue.  The applicable 
rating criteria adequately address the symptoms of the 
Veteran's disabilities.   

Earlier Effective Dates

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise it shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i)(2) (2008).  Generally, the effective 
date of an evaluation and award of compensation for an 
increased rating claim or a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(2), (o)(1).  The effective date rules for an 
increased compensation claim apply for a TDIU claim.  Hurd v. 
West, 13 Vet. App. 449, 451 (2000).

The Veteran was granted service connection for PTSD and TDIU 
in a June 2002 rating decision, effective October 17, 2000, 
the date the Veteran filed a claim for PTSD and TDIU.  

The Veteran claims that because he has suffered from PTSD 
since service and was treated for various acquired 
psychiatric disabilities prior to October 2000, he is 
entitled to an earlier effective date.  The Board notes that 
the Veteran did file a prior claim for PTSD, but that claim 
was denied in January 1996 and the Veteran did not appeal.  
Thus, the Veteran's October 2000 claim was a reopened claim 
and under the current law discussed above, the effective date 
for a reopened claim is either the date the reopened claim 
was filed or the date entitlement arose, whichever is later.

While the Veteran was treated for PTSD prior to October 2000, 
there is no evidence that the Veteran ever filed a new claim 
for PTSD prior to his October 2000 claim.  VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed and the mere 
presence of medical evidence that a veteran suffers from a 
disability does not establish intent on the part of the 
veteran to seek service connection for that disability.  
Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Thus, the 
mere fact that there was medical evidence of PTSD of record 
prior to October 2000 is not alone sufficient evidence to 
award an earlier effective date.  The Veteran must show that 
he expressed his intention to seek service connection for 
PTSD in writing at some time prior to October 2000.  

As discussed above, an effective date will be either the date 
entitlement to service connection for a disability arose or 
the date a claim for service connection is filed, which ever 
date is later, unless the claim is filed within one year of 
service which the Veteran did not do in this case.  38 C.F.R. 
§ 3.400(b)(i)(2) (2008).  As the date the Veteran filed his 
reopened PTSD claim (October 17, 2000) is later than the date 
entitlement to service connection arose, that later date is 
the proper effective date.  

Regarding the Veteran's TDIU claim, the Board can find no 
evidence that the Veteran filed a claim for TDIU prior to his 
October 2000 claim.  Additionally, the Board notes that to be 
eligible for TDIU, a veteran must have either one disability 
rated as at least 60 percent disabling or two or more 
disabilities with a combined disability rating of at least 70 
percent, with at least one disability rated as 40 percent or 
greater.  38 C.F.R. § 4.16.  Prior to October 2000, the 
Veteran had only one service connected disability rated as 10 
percent.  Thus, even assuming that the Veteran had filed a 
claim for TDIU prior to his October 2000 claim, the Veteran 
did not become eligible for TDIU until October 17, 2000, the 
effective date of the grant of service connection for PTSD, 
rated as 70 percent disabling.  Accordingly, an earlier 
effective date for TDIU is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The duty to notify was satisfied by way of a letter sent to 
the Veteran in June 2007.  This notice informed the Veteran 
of what evidence was required to substantiate the Veteran's 
claim and VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also notified of how VA 
assigns disability ratings and effective dates.  

However, this notice was not provided to the Veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the June 2007 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in April 2008.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, Vazquez-Flores notice was not provided until January 
2009, after the initial adjudication, and was not followed by 
any readjudication.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.  § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial.  However, in the recent 
case of Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court determined that the Federal's 
Circuit's "harmless error" analysis set forth in Sanders v. 
Nicholson was too complex and rigid, its presumptions imposed 
unreasonable evidentiary burdens upon the VA, and it would 
too often require an appellate court to treat as harmful 
errors that in fact were harmless.  Instead, the Supreme 
Court held that in cases were notice was inadequate, the 
reviewing court should consider the totality of the 
circumstances in determining whether the Veteran was 
prejudiced by the error.

Here, the Board finds that the Veteran was not prejudiced by 
the failure to readjudicate the Veteran's claims following 
Vazquez-Flores notice.  First, the Board notes that in 
February 2009, after the Veteran had been provided with 
Vazquez-Flores notice, he submitted a form indicating that he 
had no additional evidence to submit.  Furthermore, a hearing 
was held before the undersigned Veterans' Law Judge in April 
2009, and the Veteran was given the opportunity to submit 
additional evidence and raise any additional arguments that 
he felt were relevant to his claim.  Under these 
circumstances, a remand for readjudication is unnecessary.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, as well 
as VA and private treatment records.  The Veteran was also 
afforded multiple VA examinations in April 2002.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for residuals of shrapnel 
wounds to the lower extremities is denied. 

Entitlement to a disability rating in excess of 10 percent 
for chronic membranous glomerulonephritis is denied.

Entitlement to a disability rating in excess of 10 percent 
for diabetes mellitus is denied.

Entitlement to an effective date earlier than October 17, 
2000 for a grant of service connection for PTSD is denied.  

Entitlement to an effective date earlier than October 17, 
2000 for a grant of entitlement to TDIU is denied.  


REMAND

The Veteran is seeking entitlement to service connection for 
nephrolithiasis, to include as secondary to his service 
connected chronic membranous glomerulonephritis, and for 
hypertension, to include as secondary to his service 
connected PTSD.  

The Veteran was afforded a VA genitourinary examination in 
April 2002.  While the examiner concluded that the Veteran's 
nephrolithiasis is "unrelated" to the Veteran's service 
connected chronic membranous glomerulonephritis, providing 
evidence against this claim, the examiner gave no explanation 
for this opinion.  The Veteran was also afforded a VA 
hypertension examination in April 2002.  The examiner 
concluded that PTSD was not the "underlying etiology" of 
the Veteran hypertension, but failed to explain how he 
reached this conclusion.

The Board notes that a medical opinion that contains only 
data and conclusions is accorded no weight.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Additionally, it is not 
clear from the examiners opinion whether they considered 
whether any of the Veteran's service connected disabilities, 
including his PTSD and chronic membranous glomerulonephritis, 
had aggravated the Veteran's nephrolithiasis and hypertension 
beyond the natural progression of the diseases, even if it 
did not directly cause them.  

For these reasons, the April 2002 examinations were 
inadequate and remand for new examinations is required.  

Additionally, prior to the examination, the Veteran should be 
provided with notice concerning what is required to establish 
secondary service connection, particularly secondary service 
connection based on aggravation of a non-service connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
appropriate VCAA notice explaining the 
most current regulations for establishing 
secondary service connection and 
aggravation, including the requirement 
that a baseline level of severity of the 
non-service connected disability prior to 
aggravation must be established.  See 
38 C.F.R. § 3.310 (2008).  

2.  The Veteran should be afforded another 
VA examination of his nephrolithiasis.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's nephrolithiasis was 
caused or aggravated by the Veteran's 
active service, including by his service 
connected chronic membranous 
glomerulonephritis or any other service 
connected disability.  If the examiner 
determines that the Veteran's 
nephrolithiasis increased in severity 
beyond the natural course of that 
disability due to a service connected 
disability, the examiner should determine, 
if possible, the baseline severity of the 
nephrolithiasis before it was first 
aggravated.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  The Veteran should be afforded another 
VA examination of his hypertension.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's hypertension was caused 
or aggravated by the Veteran's active 
service, including by his service 
connected PTSD or any other service 
connected disability.  If the examiner 
determines that the Veteran's hypertension 
increased in severity beyond the natural 
course of that disability due to the 
Veteran's service connected PTSD or 
another service connected disability, the 
examiner should determine, if possible, 
the baseline severity of the hypertension 
before it was first aggravated.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

4.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


